                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                                   Eastern Division
                           Civil Action No.: 4:20-cv-19-FL

ROBERTO BAUTISTA,

              Plaintiff

v.

TRAWLER MASTER BRAXTON, INC. and
TRAWLER CHASITY BROOKE, INC.,

              Defendants



                            ORDER GRANTING PLAINTIFF’S
                          MOTION FOR MISCELLANEOUS RELIEF

       The Motion of Plaintiff, Roberto Bautista, for Miscellaneous Relief requesting and

order requiring a case status report within the next 7 days is hereby granted. Plaintiff shall

have 7 days from entry of this order to file a case status report.
                             12th day of May, 2020.
       SO ORDERED. This the _____



                                           _________________________________
                                           United States District Judge




          Case 4:20-cv-00019-FL Document 25 Filed 05/12/20 Page 1 of 1
